Citation Nr: 0330661	
Decision Date: 11/06/03    Archive Date: 11/17/03

DOCKET NO.  02-11 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth 
of Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
residuals of a left knee injury, rated as 10 percent 
disabling.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for a chronic low back 
disability. 


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran-Appellant


ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


INTRODUCTION

The veteran (also referred to as "appellant" or "claimant") 
served on active duty from September 1953 to August 1955, 
and from October 1955 to September 1957.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in March 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in San Juan, Puerto Rico, which denied the 
benefits sought on appeal.  The veteran entered notice of 
disagreement with this decision in April 2002; the RO issued 
a statement of the case in June 2002; and the veteran 
entered a substantive appeal, on a VA Form 9, which was 
received in July 2002.  The veteran was afforded a personal 
at the RO in October 2002. 

The reopened claim for service connection for a chronic low 
back disability is addressed below in the REMAND portion of 
this decision. 


FINDINGS OF FACT

1.  All evidence necessary to decide the claims on appeal 
decided herein has been obtained; the RO has notified the 
appellant of the evidence needed to substantiate the claims 
addressed in this decision, obtained all relevant evidence 
designated by the appellant, and provided a VA medical 
examination in order to assist in substantiating the claim 
for VA compensation benefits.

2.  The veteran's service-connected residuals of a left knee 
injury are manifested by disability analogous to not more 
than slight recurrent subluxation or lateral instability.

3.  The veteran's claim to reopen service connection for a 
chronic low back disability was denied in a November 2000 
Board decision.

4.  The evidence associated with the claims file subsequent 
to the November 2000 Board decision which is new, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
service-connected residuals of a left knee injury have not 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1-4.14, 4.20, 
4.71, 4.40, 4.45, 4.46, 4.71a, Diagnostic Codes 5257, 5260, 
5261 (2002). 

2.  The November 2000 Board decision denial of reopening of 
a claim for service connection for a chronic low back 
disability was final when issued.  38 U.S.C.A. 
§§ 7103, 7104 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1100 
(2002).

3.  The additional evidence associated with the file since 
the Board's November 2000 denial of the claim is new and 
material, and the claim for service connection for a chronic 
low back disability is reopened.  38 U.S.C.A. §§ 5103, 
5103A, 5107, 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002)), now 
requires VA to assist a claimant in developing all facts 
pertinent to a claim for VA benefits, including a medical 
opinion and notice to the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to the VA 
Secretary, that is necessary to substantiate the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VA has 
issued regulations to implement the Veterans Claims 
Assistance Act of 2000.  38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2002).  The Board finds that, in this 
appellant's case, the requirements of the Veterans Claims 
Assistance Act of 2000 and implementing regulations have 
been met.  

In the rating decision, statement of the case, and 
supplemental statement of the case, the RO advised the 
appellant of what must be demonstrated to establish an 
increased rating for service-connected residuals of a left 
knee injury and to reopen a claim for service connection for 
a chronic low back disability.  In a November 2001 letter, 
the RO advised the veteran of the evidence needed to 
substantiate his claims on appeal.  The RO advised the 
veteran that VA would request any information or evidence 
the veteran wanted VA to obtain, and any medical evidence 
from his doctors about which he told VA, and requested the 
veteran to provide information regarding medical treatment; 
the RO sent VA Forms 21-4142 (Authorization and Consent to 
Release Information to VA) for this purpose.  The RO also 
advised the veteran that he could obtain any of the records 
and send them to VA.  The RO requested the veteran to 
provide specific information about dates of treatment, and 
provided a VA Form 21-4138 and a phone number for the 
veteran to use for his answer.  In a June 2002 statement of 
the case, the RO provided the veteran the regulatory 
provisions of the VCAA.  Thus, the veteran has been advised 
which portion of evidence is to be provided by him and which 
portion VA will attempt to obtain in accordance with 
38 U.S.C.A. § 5103(a).  

The Board finds that the RO has obtained, or made reasonable 
efforts to obtain, all records or other evidence that might 
be relevant to the appellant's claim, and the appellant has 
not identified any additional records or other evidence that 
has not been obtained.  VA specifically requested private 
treatment records.  The veteran was afforded a VA 
compensation examination in December 2001.  

In light of the finding that new and material evidence has 
been received  and reopening of the claim for service 
connection for a chronic low back disability, no further 
evidence is necessary to substantiate the veteran's claim to 
reopen.  See 38 U.S.C.A. § 5103(a) (West 2002).  In this 
veteran's case, there is no reasonable possibility that 
additional assistance would further aid in substantiating 
the veteran's claim to reopen.  See 38 U.S.C.A. § 
5103A(a)(1),(2) (West 2002).  Accordingly, no further notice 
to the appellant or assistance in acquiring additional 
evidence is required by the new statute and regulations.  
The reopened claim for service connection for a chronic low 
back disability is addressed below in the REMAND section of 
this decision.

II. Increased Rating for Left Knee Disability

Disability ratings are determined by evaluating the extent 
to which a veteran's service-connected disability adversely 
affects his/her ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his/her symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.  All 
potentially applicable regulations must be applied, 
including 38 C.F.R. §§ 4.1, 4.2, and 4.10, which require 
that the entire recorded history be reviewed with an 
emphasis on the effects of disability, particularly on 
limitation of ordinary activity and lack of usefulness.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Not all 
disabilities will show all the findings specified in the 
rating criteria, but coordination of the rating with 
functional impairment is required.  38 C.F.R. § 4.21 (2002).  
Where the particular disability for which the veteran is 
service connected is not listed under a specific diagnostic 
code, it is rated by analogy to a closely related disability 
in which not only the functions affected but also the 
anatomical location and symptomatology are closely 
analogous.  38 C.F.R. § 4.20.  If two ratings are 
potentially applicable, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making a disability rating.  38 C.F.R. § 4.1.  The 
current level of disability, however, is of primary concern.  
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: 
(a) Less movement than normal (due to 
ankylosis, limitation or blocking, 
adhesions, tendon-tie-up, contracted 
scars, etc.).
(b) More movement than normal (from 
flail joint, resections, nonunion of 
fracture, relaxation of ligaments, 
etc.).
(c) Weakened movement (due to muscle 
injury, disease or injury of peripheral 
nerves, divided or lengthened tendons, 
etc.).
(d) Excess fatigability.
(e) Incoordination, impaired ability to 
execute skilled movements smoothly.
(f) Pain on movement, swelling, 
deformity or atrophy of disuse.  
Instability of station, disturbance of 
locomotion, interference with sitting, 
standing and weight-bearing are related 
considerations.  

38 C.F.R. § 4.45. 

In this case, the veteran's service-connected left knee 
disability has been rated as noncompensably disabling from 
June 1983, and 10 percent disabling effective from June 1984 
under Diagnostic Code 5257.  In November 2000, the Board 
denied a rating in excess of 10 percent for service-
connected left knee disability under Diagnostic Code 5257, 
finding that the veteran's left knee disability manifested 
not more than slight limitation of motion, and not more than 
slight lateral instability or recurrent subluxation.  

In November 2001, the veteran filed the currently appealed 
claim for increased rating for left knee disability.  In 
December 2001, he generally asserted that his left knee was 
"getting wors[e] day by day."  The veteran contends 
generally that he has constant left knee pain.  At a 
personal hearing at the RO in October 2002 the veteran 
testified that he had constant left knee pain, for which he 
was taking medication.  

A review of the evidence reflects that arthroscopies on or 
before June 1984 revealed no evidence of a tear or 
pathology.  A VA examination conducted in June 1995 revealed 
no swelling, deformity, anterior or posterior instability, 
with range of motion of the left to 140 degrees in flexion 
and zero degrees in extension (characterized as full range 
of motion), with a positive patella girding test, and some 
medial and lateral instability of the knee upon varus and 
valgus stress.  The diagnoses were status post left knee 
arthroscopy, left knee degenerative joint disease by X-rays, 
and status post left knee trauma with laceration, with 
healed residual scar.  The examiner opined that the veteran 
would suffer from chronic pain from the left knee due to 
trauma and arthritis, but the veteran is not limited in his 
daily activities due to his left knee pain.

A VA examination in June 1997 revealed no swelling, 
deformities, instability or subluxation of the left knee, 
two centimeter muscle atrophy of the left thigh, mild 
crepitations, a positive patella grinding test, and a mild 
weakness of the left quadriceps 4/5, and tenderness to 
palpation.  Range of motion of the left knee was flexion to 
140 degrees and extension to zero degrees.  The examiner 
noted that there was no objective evidence of pain on any 
motion of the left knee.  The diagnosis was residuals of the 
left knee injury.

A report of VA examination in August 1999 notes that the 
veteran refused to bend his knee in the supine position, 
claiming severe pain, but on sitting the range of motion of 
the left knee was 110 degrees in flexion and complete 
extension to zero degrees, with no painful range of motion.  
Examination revealed no objective evidence of painful 
motion, edema, effusion, weakness, tenderness, heat, 
abnormal movement and guarding of the left knee.  Two almost 
imperceptible, nontender scars were noted.  The examiner 
also stated that he could not perform passive range of 
motion and check the stability of the veteran's left knee 
due to complaints of severe pain by the veteran.  The 
examiner noted that, visually, there was no dislocation and 
he could touch the patella and there was no instability.  
The examiner also stated that the veteran had a normal gait 
cycle.  There was no ankylosis, leg discrepancy or signs of 
inflammatory arthritis.  The diagnosis was residuals of a 
left knee injury.  The examiner noted that the veteran was 
pain free getting on and off the examination table.  

VA outpatient treatment records reflect that the veteran was 
seen in January 2001, August 2001, and November 2001 for 
complaints of left knee pain.  X-ray examination of the left 
knee in January 2001 revealed no meniscus or ligament tears 
of the left knee.  A March 1998 magnetic resonance imaging 
(MRI) of the left knee reflects normal findings.

More recently, at a VA examination of the left knee in 
December 2001, the veteran reported that he experienced left 
knee pain that was precipitated by lifting heavy objects, 
squatting, and cold and rainy days.  He complained of 
moderate left knee pain on the anterior aspect associated 
with the collapse of the left knee and loss of control, and 
denied any acute attacks of left knee pain or dislocation or 
recurrent subluxation of the left knee during the previous 
year.  Physical examination revealed 15 degrees of left knee 
flexion and negative 10 degrees in left knee extension, with 
no edema, effusion, subluxation or dislocation, muscle 
atrophy, redness, heat, or abnormal movement, and a normal 
gait cycle.  The examiner noted that the veteran was putting 
voluntary resistance towards examination or guarding, 
claiming severe pain, but while getting his left knee cage 
off and his left sock and shoe, the veteran had a lot more 
range of motion, and a lot more function of the left knee - 
to 90 degrees of flexion with a pain-free facial expression. 

At a June 2002 VA examination of the lumbar spine, the 
examiner entered some findings that are pertinent to the 
veteran's claim for increased rating for service-connected 
residuals of left knee injury.  The examiner noted that, in 
relation to the back examination, the veteran had a lot more 
motion of the spine while putting on his clothes and left 
knee cage than the veteran purported to have while being 
measured, and noted the veteran was also putting poor 
muscular efforts into that examination testing.  The 
examiner found that the veteran had a stable left knee joint 
visually, with no redness, dislocation, or subluxation, 
because the veteran was also putting resistance towards 
examination of the left knee, claiming severe pain. 

After a review of the evidence of record, the Board finds 
that the schedular criteria for a rating in excess of 10 
percent for right knee disability have not been met under 
any applicable diagnostic code.  Diagnostic Code 5257 
provides that for impairment of the knee, when there is 
recurrent subluxation or lateral instability, a 10 percent 
rating is warranted where the disability is slight, a 20 
percent rating is warranted where the disability is 
moderate, and a 30 percent (maximum) rating is warranted 
where the disability is severe.  38 C.F.R. § 4.71a.  The 
evidence in this case reflects the veteran's subjective 
reports of left knee pain, but denial of any acute attacks 
of left knee pain, dislocation, or recurrent subluxation.  
Recent examinations in August 1999, December 2001, and June 
2002 have not revealed any subluxation or lateral 
instability; however, the record reflects that historically 
(June 1984) the veteran's left knee has been found to have 
some medial and lateral instability.  With consideration of 
the veteran's subjectively reported (December 2001) 
incidents of "collapse" of the left knee with loss of 
control, notwithstanding the negative clinical findings, the 
Board finds that the veteran's service-connected residuals 
of a left knee injury, manifest in disability analogous to 
not more than slight right knee recurrent subluxation or 
lateral instability, as contemplated by a 10 percent rating 
under Diagnostic Code 5257.  The weight of the evidence, 
including the clinical findings and the veteran's testimony 
regarding symptoms of left knee pain with lifting and 
squatting, demonstrates that the veteran's left knee 
disability does not more nearly approximate moderate 
recurrent subluxation or lateral instability.  38 C.F.R. 
§ 4.71a.  

Diagnostic Code 5260 provides for ratings based on 
limitation of flexion of the knee as follows: for limitation 
of flexion limited to 45 degrees, a 10 percent rating is 
warranted; for limitation of flexion limited to 30 degrees, 
a 20 percent rating is warranted; and for limitation of 
flexion limited to 15 degrees, a 30 percent rating is 
warranted.  See 38 C.F.R. § 4.71, Plate I (specifying that 
normal flexion for the leg or knee is to 140 degrees).  The 
evidence in this case reflects that the veteran has at least 
90 degrees in left leg flexion, with no incoordination, 
weakness, or restriction of motion.  The weight of the 
evidence demonstrates that, even with consideration of 
limitations reported by the veteran of painful motion of the 
left knee, the veteran does not have left leg flexion that 
more nearly approximates limitation of flexion to 30 degrees 
as contemplated by a 20 percent rating under Diagnostic Code 
5260.  38 C.F.R. § 4.71a.  In this regard, the Board finds 
that the veteran's subjective representations at the 
December 2001 VA examination of inability to move the left 
knee beyond 15 degrees in flexion due to severe pain are 
outweighed by the fact that he in fact moved the left knee 
to 90 degrees in flexion with a pain-free facial expression 
later during the same examination.  The Board notes that at 
a previous examination in August 1999 the examiner similarly 
noted a discrepancy between the veteran's purported 
inability to bend his knee in the supine position due to 
severe pain and the actual measure of left knee flexion to 
110 degrees when the veteran was placed in the sitting 
position, and noted that the veteran was pain free when 
moving to get on and off the examination table.  At a 
subsequent examination in June 2002, the examiner similarly 
found that the veteran was also putting resistance towards 
examination of the left knee, claiming severe pain, which 
claimed limitation of motion was incongruent with the actual 
motion when observed later at the examination.  Based on 
such discrepancies between the veteran's subjective 
complaints of limitation of flexion due to pain, and the 
objective findings of actual flexion to 90 degrees or more, 
and in light of the otherwise minimal actual clinical 
findings, the Board finds the veteran's subjective reports 
of limitation due to left knee pain to more than 90 degrees 
in flexion not to be credible. 

Diagnostic Code 5261 provides for ratings based on 
limitation of extension of the leg as follows: for extension 
of the leg limited to 10 degrees, a 10 percent rating is 
warranted; for extension of the leg limited to 15 degrees, a 
20 percent rating is warranted; for extension of the leg 
limited to 20 degrees, a 30 percent rating is warranted; and 
for limitation of extension of the leg limited to 30 
degrees, a 40 percent rating is warranted.  See 38 C.F.R. § 
4.71, Plate I (specifying that normal extension for the leg 
or knee is to zero degrees).  The evidence in this case 
reflects that the veteran has full extension of the left 
leg.  Multiple examinations have revealed normal (zero 
degrees) extension.  The December 2001 VA examination 
revealed negative 10 degrees in extension of the left knee.  
The weight of the evidence demonstrates that, even with 
consideration of limitations reported by the veteran of 
painful motion of the left knee, the veteran does not have 
right leg extension that more nearly approximates limitation 
of 15 degrees in extension as contemplated by a 20 percent 
rating under Diagnostic Code 5261.  38 C.F.R. 
§ 4.71a. 

A VA X-ray series in August 1989 revealed that a spur 
formation on the posterior aspect of the left patella 
represents early osteoarthritis.  The Board recognizes that 
instability of the knee and arthritis of the same knee may 
be rated separately under the diagnostic criteria of 
Diagnostic Codes 5257 and 5003 where arthritis is 
demonstrated by X-ray findings and there is limitation of 
motion or painful motion.  See VAOPGCPREC 23-97; Esteban v. 
Brown, 6 Vet. App. 259, 262 (1994) (ratings for distinct 
disabilities resulting from the same injury could be 
combined so long as the symptomatology for one condition was 
not duplicative of or overlapping with the symptomatology of 
the other condition).  In this veteran's case, however, the 
medical evidence demonstrates that the veteran's left knee 
arthritis has not been etiologically related to his service-
connected left knee disability.  An August 1999 VA 
examination report reflects the examiner's opinion that the 
veteran's left knee arthritis was not due to the veteran's 
service-connected left knee disability, but was due to the 
normal process of aging.  For these reasons, the Board finds 
that the schedular criteria for a rating in excess of 10 
percent for left knee disability have not been met, and that 
the preponderance of the evidence is against a disability 
rating for the left knee in excess of 10 percent.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.159, 3.321(b), 4.1-4.14, 4.20, 4.40, 4.45, 4.46, 4.71, 
4.71a, Diagnostic Codes 5257, 5260, 5261. 

In exceptional cases where schedular ratings are found to be 
inadequate, the RO may refer a claim to the Under Secretary 
for Benefits or the Director, Compensation and Pension 
Service, for consideration of "an extraschedular evaluation 
commensurate with the average earning capacity impairment 
due exclusively to the service-connected disability or 
disabilities."  38 C.F.R. § 3.321(b)(1).  "The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.  

In this case, there has been no showing that the veteran's 
service-connected residuals of a left knee injury has 
independently caused marked interference with employment, 
necessitated frequent periods of hospitalization, or 
otherwise rendered impracticable the regular schedular 
standards for rating such orthopedic disability for any 
period during the pendency of the claim.  The record 
reflects that the veteran was recently treated on an 
outpatient basis for complaints of left knee pain once every 
several months.  Under these circumstances, in the absence 
of factors suggestive of an unusual disability picture, 
further development in keeping with the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) is not warranted.  See 
Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995); Moyer v. Derwinski, 2 
Vet. App. 289, 293 (1992); Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (noting that the disability rating 
itself is recognition that industrial capabilities are 
impaired).  

III.  Reopening of Claim for Service Connection for Low Back 
Disability

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2002).  For 
the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time.  38 C.F.R. § 3.303(b) (2002).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to 
support the claim.  Id.  Service connection may also be 
granted for any disease diagnosed after discharge when all 
of the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  Additionally, 
service connection may be granted for a disorder found to be 
proximately due to, or the result of, a service-connected 
disability, including on the basis of aggravation.  38 
C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439 (1995).

In the November 2000 decision, the Board denied the 
veteran's claim to reopen service connection for a chronic 
low back disability.  The Board's November 2000 decision 
denying the veteran's claim to reopen service connection for 
a chronic low back disability was final when issued.  38 
U.S.C.A. §§ 5108, 7104; 38 C.F.R. 
§ 20.1100.  The Board will now consider whether new and 
material evidence has been presented since the November 2000 
Board decision to reopen a claim for service connection for 
a chronic low back disability. 

A final decision cannot be reopened and reconsidered by VA 
unless new and material evidence is presented in connection 
with a request that the previously denied claim be reopened.  
See 38 U.S.C.A. § 5108; Suttman v. Brown, 5 Vet. App. 127, 
135 (1993).  When it is determined that new and material 
evidence has been received, VA must reopen a previously 
denied claim.  See 38 U.S.C.A. § 5108; Spencer v. Brown, 4 
Vet. App. 283, 286-87 (1993).  If new and material evidence 
is presented or secured with respect to a claim which has 
been disallowed, the Secretary shall reopen the claim and 
review the former disposition of the claim.  Regardless of 
the actions of the RO, the Board has a legal duty to address 
the "new and material evidence" requirement.  If the Board 
finds that no new and material evidence has been submitted, 
it is bound by a statutory mandate not to consider the 
merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995), aff'd 83 F.3d 1380 (Fed. Cir. 1996); see also 
McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  The regulatory 
changes of the new and material evidence requirement of 38 
C.F.R. § 3.156(a) in the VA regulations implementing the 
Veterans Claims Assistance Act of 2000 apply only to a claim 
to reopen a finally decided claim that was received on or 
after August 29, 2001.  38 C.F.R. § 3.159(c) (2002).  As the 
veteran in this case filed his claim to reopen in November 
2001, the revised definition of new and material evidence 
will be applied.

For claims to reopen filed on and after August 29, 2001, new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).

The evidence of record at the time of the November 2000 
Board decision included an April 1978 VA examination report 
that included a report of a fall in 1954, a history of a 
spinal tap, a history of intermittent and progressive low 
back pain, and findings of a scar over the right side of the 
lumbosacral region and spasms of the lumbosacral 
paravertebral musculature.  Sworn statements from service 
comrades of the veteran's were to a combined effect that the 
veteran was hospitalized during military service in 1955 
because of a fall that occurred during a walk in a field.  
The evidence also includes the veteran's complaints of a 
back disorder, and his contention that, due to his left knee 
disability, he fell and injured his back during service.  

The additional evidence added to the record since the 
November 2000 Board decision includes a December 2001 VA 
examination report, letters from private physicians, private 
and VA medical etiology opinions regarding the etiology of 
low back disability, and the veteran's personal hearing 
testimony.   The additional evidence of record includes what 
is purported to be an April 2002 letter from Elly Chiprout 
Rosado, M.D., an internal medicine specialist.  That letter 
includes a history of in-service trauma to the back in 1954, 
notation of current low back disability of disc bulging at 
L4-L5 with bilateral degenerative sacroiliitis with bridging 
osteophytes bilaterally, and an opinion that such "changes 
may be compatible with trauma to the low back area, and may 
be causative of pain and disability [sic] to a person."  The 
letter also included the statement, "I believe there is a 
link between the disability [the veteran] in [sic] having at 
present and his previous military service."  A VA 
orthopedist in June 2002 examined the veteran and offered 
the opinion that the veteran's low back disability of 
herniated disc, sacroiliitis, and degenerative joint disease 
was not secondary to his service-connected residuals of left 
knee injury.  

After a review of the evidence of record, the Board finds 
that the evidence associated with the claims file subsequent 
to the Board's November 2000 decision which is new, when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for a chronic low back disability.  
The document purported to be an April 2002 letter from Elly 
Chiprout Rosado, M.D., includes a medical etiology opinion 
that, assuming the credibility of this piece of evidence 
solely for the purpose of determining whether new and 
material evidence has been received to reopen the claim, 
constitutes some evidence of a medical etiology opinion that 
relates the veteran's low back disability to a history of 
low back injury in service.  A medical etiology opinion 
relating the veteran's disability to a history of low back 
injury in service was not of record at the time of the 
Board's November 2000 decision.  

As the issue before the Board is whether new and material 
evidence has been received to reopen the claim for service 
connection for a low back disability, the Board may not 
consider the merits-based questions of whether an in-service 
low back injury in fact occurred, whether the purported 
April 2002 private physician letter is authentic, whether 
the April 2002 physician's opinion might be outweighed by 
the June 2002 VA physician's opinion as to etiology of a low 
back disorder, or any other weighing of the favorable and 
unfavorable evidence.  Such merit-based considerations 
should be considered, however, upon reopening of the claim 
and adjudication of the claim for service connection on the 
merits.  For these reasons, the Board finds that the 
additional evidence associated with the file since the 
Board's November 2000 denial of the claim is new and 
material, and the claim for service connection for a chronic 
low back disability is reopened.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 5108; 38 C.F.R. §§ 3.156(a), 3.159, 
20.1105.  The reopened claim for service connection for a 
low back disability, including as secondary to the veteran's 
service-connected residuals of a left knee injury, is 
addressed below in the REMAND section of this decision.


ORDER

A rating in excess of 10 percent for service-connected 
residuals of a left knee injury is denied.

New and material evidence has been received, and the 
veteran's request to reopen a claim for service connection 
for a chronic low back disability is granted to this extent 
only.


REMAND

In light of the reopening of the claim for service 
connection for a chronic low back disability, a remand is 
warranted for the RO to further develop the evidence, 
initially weigh the evidence, and adjudicate on the merits 
the reopened issue of entitlement to service connection for 
a low back disability, including as secondary to the 
veteran's service-connected residuals of a left knee injury.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The Board notes that a document purported to be an April 
2002 letter from Elly Chiprout Rosado, M.D., and which 
includes a medical etiology opinion that purports to relate 
the veteran's low back disability to a history of low back 
injury in service, is only a photocopy and not an original, 
is entirely hand written, does not contain a return address 
(office or home), contains several spelling errors, notably 
including the word "license" and different spellings of the 
same word ("disability"), was submitted directly by the 
veteran, and repeats the professional title "M.D."  The 
Board also notes that the letter reflects a spelling of the 
doctor's name as "Chiprout" on the signature page, an 
unclear spelling on the first page (either "Chiprout" or 
"Chipront"), and that the veteran spelled the name 
differently (as "Chiprunt") in the accompanying April 2002 
Statement in Support of Claim form, while the veteran's 
representative spelled the name as "Chipront."  The April 
2002 letter also included what purports to be a Puerto Rico 
physician's license number.  All other private physician 
letters submitted by the veteran are type written on the 
physician's letterhead stationery.  Upon remand, the RO 
should verify that the purported April 2002 letter is 
authentic for what it is purported to be.  Such verification 
should include not only verifying the physician's actual 
name, licensing, and address, but also sending a copy of the 
letter to the private physician (however his name might be 
spelled) with a letter requesting verification that he 
actually wrote the April 2002 letter that was submitted.  As 
part of the readjudication of the claim for service 
connection for a chronic low back disability on the merits, 
the RO should enter a determination as to the authenticity 
of the purported private physician's etiology opinion. 

Accordingly, this issue is REMANDED for the following:

1.  The RO should review the claims file and 
ensure that all notification and development 
actions required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), in addition to that requested 
below, are fully complied with and satisfied, 
including the action requested below.  See also 38 
C.F.R. § 3.159 (2002).  The RO should also notify 
the veteran of what evidence is required to 
substantiate his claim for service connection for 
a low back disability, including as secondary to 
the veteran's service-connected residuals of a 
left knee injury, what evidence, if any, the 
veteran is to submit, and what evidence VA will 
obtain.  See Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The RO should insure that all 
documents pertinent to the claim have been 
translated into English.

2.  The RO should take the action necessary to 
verify that the purported April 2002 letter from 
Elly Chiprout Rosado, M.D., is authentic, 
including, but not limited to, verifying the 
physician's actual name, licensing and address and 
sending a copy of the letter to the private 
physician with a letter requesting verification 
that he actually wrote the April 2002 letter that 
was submitted.

3.  The RO should again review the record and 
adjudicate on the merits the issue of entitlement 
to service connection for a low back disability, 
including as secondary to the veteran's service-
connected residuals of a left knee injury, 
including a determination as to the authenticity 
of the April 2002 private medical statement.  The 
RO should consider all of the evidence of record 
on this issue.  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be furnished a supplemental 
statement of the case and should be given the 
opportunity to respond thereto.  Thereafter, the 
case should be returned to the Board, if in order.    

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.43 
and 38.02.



	                     
______________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in 
your case, then a "Remand" section follows the "Order."  However, you 
cannot appeal an issue remanded to the local VA office because a remand is 
not a final decision. The advice below on how to appeal a claim applies 
only to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to 
do anything.  We will return your file to your local VA office to 
implement the BVA's decision.  However, if you are not satisfied with the 
Board's decision on any or all of the issues allowed, denied, or 
dismissed, you have the following options, which are listed in no 
particular order of importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion 
to vacate, or a motion for revision based on clear and unmistakable error 
with the Board, or a claim to reopen at the local VA office.  None of 
these things is mutually exclusive - you can do all five things at the 
same time if you wish.  However, if you file a Notice of Appeal with the 
Court and a motion with the Board at the same time, this may delay your 
case because of jurisdictional conflicts. If you file a Notice of Appeal 
with the Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days 
from the date this decision was mailed to you (as shown on the first page 
of this decision) to file a Notice of Appeal with the United States Court 
of Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 
120 days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to Court is filed on 
time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any 
other VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of 
fact or law in this decision, or stating that new and material military 
service records have been discovered that apply to your appeal. If the BVA 
has decided more than one issue, be sure to tell us which issue(s) you 
want reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also 
plan to appeal this decision to the Court, you must file your motion 
within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating 
why you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the 
Board places no time limit on filing a motion to vacate, and you can do 
this at any time. However, if you also plan to appeal this decision to the 
Court, you must file your motion within 120 days from the date of this 
decision. 

How do I file a motion to revise the Board's decision on the basis of 
clear and unmistakable error? You can file a motion asking that the Board 
revise this decision if you believe that the decision is based on "clear 
and unmistakable error" (CUE).  Send this motion to the address above for 
the Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to 
reopen your claim.  However, to be successful in reopening your claim, you 
must submit new and material evidence to that office. See 38 C.F.R. 
3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to 
the Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have 
indicated their availability to represent appellants.  This information is 
also provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent 
within 1 year of a final BVA decision, then the attorney or agent is 
allowed to charge you a fee for representing you before VA in most 
situations.  An attorney can also charge you for representing you before 
the Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



